WOLLMAN, Justice.
This is an appeal by Sioux Valley Hospital from a judgment entered in favor of Bon Homme County, appellee. We reverse and remand.
Appellant brought this action to recover $8,040.31, the balance due for the hospitalization of Renae Kocourek, now deceased, who resided in Bon Homme County. Appellant claims that Mrs. Kocourek was indigent and that appellant is therefore entitled to reimbursement from the county under the poor relief laws, SDCL ch. 28-13. After appellant had presented its case, the trial court concluded that a directed verdict in favor of appellee was proper because the indigency and emergency requirements of the poor relief laws had not been satisfied. See SDCL 28-13-33.
Since this case was tried to a court without a jury, the motion granted by the court was in reality a motion for dismissal under SDCL 15-6-41(b) rather than a motion for directed verdict. Wefel v. Westin, 329 N.W.2d 624 (S.D.1983). As we said in the Wefel case:
When a court dismisses an action, the court must make findings of fact and conclusions of law pursuant to SDCL 15-6-52(a). The court’s dismissal of the action operates as an adjudication upon the merits. SDCL 15-6-41(b). Since the dismissal operates as an adjudication upon the merits, on appeal this court reviews the findings of fact under the “clearly erroneous” standard. 5 Moore’s Federal Practice § 41.13[4] at 41-196 to 198. The conclusions of law are reviewed under the usual, “clearly in error as a matter of law.”
329 N.W.2d at 626.
Because the trial court entered no findings of fact and conclusions of law, we must remand the case so that the trial court may do so.
The case is remanded to the circuit court for the entry of findings of fact and conclusions of law.
All the Justices concur.